                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7                                                      Case No. 19-cv-00036-MMC
                                         In re
                                  8                                                      Bankruptcy Case No. 14-54232 MEH
                                         PACIFIC THOMAS CORPORATION,
                                  9                                                      Adv. No. 14-05114

                                  10                     Debtor
                                                                                         ORDER DISMISSING APPEAL
                                  11                                                     WITHOUT PREJUDICE

                                  12     KYLE EVERETT, Chapter 11 Trustee,
Northern District of California
 United States District Court




                                                         Plaintiff,
                                  13
                                                   v.
                                  14

                                  15     RANDALL WHITNEY, et al.,
                                                         Defendants.
                                  16

                                  17

                                  18             Before the Court is defendant/appellant Randall Whitney's ("Whitney") Notice of

                                  19   Appeal, filed in the Bankruptcy Court on December 26, 2018. Having read and

                                  20   considered the Notice of Appeal, as well as the "Statement of Issues on Appeal" filed

                                  21   January 14, 2019, in the Bankruptcy Court, and having reviewed the file, the Court rules

                                  22   as follows.

                                  23             "Jurisdiction over an appeal from an order of a bankruptcy court is governed by 28

                                  24   U.S.C. § 158." Elliott v. Four Seasons Properties (In re Frontier Properties, Inc.), 979

                                  25   F.2d 1358, 1362 (9th Cir. 1992). Section 158(a) sets forth three circumstances under

                                  26   which a district court has jurisdiction to consider such an appeal, specifically, appeals

                                  27   "from final judgments, orders, and decrees," see 28 U.S.C. § 158(a)(1), "from

                                  28   interlocutory orders and decrees issued under section 1121(d) of title 11 . . .," see 28
                                  1    U.S.C. § 158(a)(2), and "with leave of court, from other interlocutory orders and decrees,"

                                  2    see 28 U.S.C. § 158(a)(3).

                                  3           Whitney appeals from an order, filed in the Bankruptcy Court on December 12,

                                  4    2018, denying his "Motion for Disqualification of Bankruptcy Judge Due to Bias or

                                  5    Prejudice." (See Notice of Appeal Ex. A.) Jurisdiction over such appeal is lacking under

                                  6    § 158(a)(1), as a "denial of a motion to disqualify is not a final order," see United States v.

                                  7    Washington, 573 F.2d 1121, 1122 (9th Cir. 1978), and is lacking under § 158(a)(2), as

                                  8    the challenged order was not issued under § 1121(d). Consequently, the only possible

                                  9    basis for jurisdiction is § 158(a)(3).

                                  10          A party who seeks to appeal from an interlocutory order must file, along with a

                                  11   notice of appeal, a "motion for leave to appeal." See Fed. R. Bankr. P. 8004(a)(2).

                                  12   Where, as here, the appellant does not file such motion, the district court may "treat the
Northern District of California
 United States District Court




                                  13   notice of appeal as a motion for leave and either grant or deny it." See Fed. R. Bankr. P.

                                  14   8004(d). As Whitney proceeds pro se, the Court treats Whitney's notice of appeal as a

                                  15   motion for leave and liberally construes it. See Estelle v. Gamble, 429 U.S. 97, 106

                                  16   (1976) (holding "pro se document is to be liberally construed"). So construed, the motion

                                  17   for leave is hereby DENIED, as Whitney has failed to show the order denying his motion

                                  18   for disqualification involves "a controlling question of law" and that "an immediate appeal

                                  19   would materially advance the ultimate termination of the litigation." See Belli v. Temkin

                                  20   (In re Belli), 268 B.R. 851, 858 (B.A.P. 9th Cir. 2001) (setting forth standard for granting

                                  21   motion for leave to appeal from interlocutory order).

                                  22          Accordingly, the notice of appeal is hereby DISMISSED, without prejudice to

                                  23   refiling upon "entry of the order that finally disposes of the last open claim or party." See

                                  24   id. at 856.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: January 25, 2019
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
                                                                                     2
